           Case 1:19-cv-04572-DCF Document 42 Filed 06/22/20 Page 1 of 1

                  Michael Faillace & Associates, P.C.
                                   Employment and Litigation Attorneys

60 E. 42nd Street, Suite 4510                                                   Telephone: (212) 317-1200
New York, New York 10165                                                         Facsimile: (212) 317-1620




                                            June 22, 2020
VIA ECF
Magistrate Judge Debra Freeman
U.S. District Court, Southern District of New York
500 Pearl Street
New York, New York 10007

Re:      Thermidor et al v. Alteration Group of NY, LLC
         Case No. 1:19-cv-04572-DCF

Your Honor:
         We represent Plaintiff in the above-referenced action. I write jointly with Defendants to

advise that the parties do want the Court to retain jurisdiction over the action for purposes of

enforcing the settlement.

         We thank the Court for its time and attention to this matter.

                                                                 Respectfully submitted,
                                                                 /s/ Joshua S. Androphy
                                                                 Joshua S. Androphy, Esq.
                                                                 MICHAEL FAILLACE & ASSOCIATES, P.C.
                                                                 Attorneys for Plaintiff

Cc:      Scott Salmon, Esq. (via ECF)
